      Case 1:20-cv-01069-MKV Document 25 Filed 11/02/20 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES DISTRICT COURT
                                                      DATE FILED: 11/2/20202
SOUTHERN DISTRICT OF NEW YORK

 AHMAD SEIR AZATULLAH,

                             Plaintiff,

                              -against-

 CHAD W. WOLF, Acting Secretary of the Department of                        1:20-cv-01069-MKV
 Homeland Security; KENNETH T. CUCINELLI, II, Acting
 Director of the United States Citizenship and Immigration                        ORDER
 Services; and LEE F. BOWES, Acting Director of the New
 York District of the United States Citizenship and Immigration
 Services,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff commenced this action on February 7, 2020, by filing the Complaint [ECF No. 1].

Defendants filed the Answer on May 13, 2020 [ECF No. 15]. On July 13, 2020, Defendants filed

a letter with two CD/DVD-ROMs that contain the Certified Administrative Record [ECF No. 18].

On October 19, 2020, the parties requested leave to file additional documents as part of the

Administrative Record [ECF No. 20]. On October 20, 2020, the Court granted that request and

issued a Notice of Initial Pretrial Conference directing the parties to file a joint status letter and a

proposed Case Management Plan [ECF Nos. 21, 23]. On November 2, 2020, the Court received

the parties’ joint letter and proposed Case Management Plan [ECF No. 24].

        The Court is unable to retrieve the complete Certified Administrative Record as it appears

one of the CD/DVD-ROMs is blank. Accordingly, IT IS HEREBY ORDERED that the parties

shall resubmit a copy of the Certified Administrative Record on or before November 13, 2020.
         Case 1:20-cv-01069-MKV Document 25 Filed 11/02/20 Page 2 of 2




       IT IS FURTHER ORDERED that the parties are granted leave to file their motions for

summary judgment without Rule 56.1 statements and that Plaintiff is granted leave to file an

oversized brief, not to exceed forty (40) pages in length. The briefing scheduling is as follows:

           •   Plaintiff’s brief in support of Plaintiff’s motion for summary judgment shall be filed
               on or before November 6, 2020.

           •   Defendants’ brief in opposition, and in support of Defendants’ cross-motion for
               summary judgment shall be filed on or before December 7, 2020.

           •   Plaintiff’s reply brief shall be filed on or before January 4, 2021.

           •   Defendants’ reply brief shall be filed on or before January 25, 2021.

       The Initial Pretrial Conference scheduled for December 1, 2020, at 12:00 PM is HEREBY

CANCELLED.

       The Court will enter separately the parties’ proposed Case Management Plan.

SO ORDERED.

                                                      _________________________________
Date: November 2, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
